Citation Nr: 9924107	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-40 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for a chest condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from February 1981 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 RO decision which denied the 
veteran's claim for an increase in a 0 percent rating for a 
service-connected disorder then described as a chest 
condition with a history of possible pericarditis and 
possible hypertension.  Subsequent to this decision, 
additional evidence was submitted and by a June 1993 RO 
decision, an increased rating to 10 percent was granted; and 
the veteran continued to appeal for a higher rating.  In 
December 1997, the RO recharacterized the service-connected 
condition as atypical muscular chest pain, and the 10 percent 
rating was continued.

In statements, filed in July 1993, the veteran indicated he 
wanted an earlier effective date for the assignment of a 10 
percent rating for his service-connected chest condition.  
The Board notes that a claim for an earlier effective date 
has not been developed for appellate review and is referred 
to the RO for appropriate action. 


REMAND

A review of the veteran's service medical records shows that 
he complained of chest pain during active duty and was 
variously diagnosed as having possible pericarditis, 
questionable hypertension, sinus bradycardia, atypical chest 
pain, and chronic chest pain (most likely musculoskeletal in 
nature).  

By an October 1984 RO decision, service connection was 
established for a disorder described as a chest condition 
with history of possible pericarditis and possible 
hypertension; and this condition was rated noncompensable 
under the codes pertaining to the cardiovascular system 
(38 C.F.R. § 4.104).  The condition was described the same, 
and rated as a cardiovascular disorder, in a June 1993 
decision by an RO hearing officer which increased the rating 
to 10 percent.  In a March 1997 supplemental statement of the 
case, the RO continued the description of the condition but 
suggested that the veteran was not deemed service connected 
for cardiovascular disease.  In a December 1997 supplemental 
statement of the case, the veteran's service-connected 
condition was recharacterized by the RO as atypical muscular 
chest pain and rated 10 percent under the codes pertaining to 
muscle injuries (38 C.F.R. § 4.73).  It is noted that there 
is recent evidence of hypertension and coronary artery 
disease.  

As pointed out in March 1999 written argument from the 
veteran's representative, the case presents questions as to 
whether the veteran was initially service-connected for 
cardiovascular disease, whether service connection for 
cardiovascular disease is protected from severance because of 
being in effect for 10 or more years (38 C.F.R. §§ 3.105(d), 
3.957), and whether the condition should now be rated as 
cardiovascular disease.  This matter must first be addressed 
by the RO prior to appellate review of the increased rating 
issue.

Moreover, in order to reconcile the inconsistencies in the 
record as to the nature and severity of his service-connected 
disorder, the veteran should be afforded a current 
compensation examination.  (It is noted that the VA 
compensation examinations performed in April and October 1996 
are inadequate.)  The veteran is hereby advised that the VA's 
duty to assist is not a one-way street and that if he wants 
his claim for an increased rating to be developed, he must 
fully cooperate and report for scheduled examinations.  
38 C.F.R. §§ 3.326, 3.327, 3.655; Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Ongoing treatment records regarding the 
veteran's chest pain and cardiovascular disorders, including 
hypertension and coronary artery disease, should also be 
secured prior to appellate review of his claim for an 
increased rating.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for a chest 
condition, both cardiovascular and 
muscular in nature, including VA 
facilities in New York, New York, from 
1995 to the present.  The RO, following 
the procedures of 38 C.F.R. § 3.159, 
should obtain copies of the related 
treatment records, which are not already 
on file, from the identified sources.

2.  The veteran should be afforded a VA 
cardiology examination.  All appropriate 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to and reviewed by the 
examiner.  At the conclusion of the 
evaluation, the examiner should express a 
medical opinion, with complete rationale, 
as to whether the veteran currently has 
chest pain, hypertension, pericarditis, 
and coronary artery disease; and if so, 
the etiology and severity of such 
disorders.

3.  The RO should review the procedural 
history of the veteran's case since the 
initial grant of service connection for a 
chest condition with a history of 
possible pericarditis and possible 
hypertension; and the RO should formally 
adjudicate whether the veteran was 
granted service connection for 
cardiovascular disease and whether 
service connection for such is protected 
from severance.  38 C.F.R. §§ 3.105(d), 
3.957.

4.  The RO should also review the claim 
for an increased rating for a chest 
condition.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


